Williams President,

(concurring):

I concur in the judgment, but not in the correctness of all the principles asserted in the opinion. I do not believe it accords with the weight of authority, and I know it does not with our own previous decisions, to say that the court can determine, as matter of law, whether or not an infant under the age of fourteen is guilty of negligence.' Fur do I acquiesce in the view that the relation of master and servant can have any effect to vary the rules of evidence respecting- negligence. Such relation may, and often does, determine relative duties. But once they are determined, it must be ascertained 'what is negligence in any given case, independent of any contractual relation. The law of negligence rests upon relative duties. The policy of the law forbids any one to contract against negligence. Everyone is bound to exercise reasonable care for his own safety and for the safety of others. He may by contract enlarge his duties, but he cannot lessen them, whether he be employer or employe. The degree of care required must be commensurate with the danger attending the business the party is engaged in, if he is employer, or comlmensurate with the amount of risk he has as-*571siimed, if be is employe. Negligence wbicb causes injury is a ’wrong, and the remedy therefor is by an action in tort. The duty to exercise care both for one’s own safety and the safety of others exists independent of contractual relations, and I can see no sufficient reason for applying one rule of evidence to prove what is negligence in one case, and a different rule to prove it in another. Of course, contractual relation may have the effect to create duties which did not before exist, but once the new duties are determined, the rules respecting the kind and quantity of evidence necessary to j>rove whether a party has failed in the performance of his duty, or not, are the same. In other words, an infant under fourteen years of age is no more capable of caring for Iris safety when he is unemployed than when he is employed.
According to the weight of authorities, and according to our own decisions, the question of negligence in an infant under fourteen years of age cannot be determined, as matter of law, by the court, but must be left to the jury to decide, under proper instructions by the court as to the principles of law to be applied in determining a fact. Negligence of an infant under fourteeh depends largely upon his capacitj'’, knowledge of danger and the degree of caution which a child of his temperament will exercise, even in the presence of a known danger. There are such variable quantities in children between seven and fourteen years of age, that the law provides no fixed standard by which to measure the negligence of all children between those ages. The same act which would constitute negligence in one child might not amount to negligence in another of the same age. By an unanimous opinion we held in Ewing v. Lanark Fuel Co., 65 W. Va. 726, that an infant under fourteen years of age is not presumed to have sufficient capacity to avoid danger, and that his capacity had to be proven in order to make out the defence of his contributory negligence. Now, if there is no presumption in favor of capacity, and the capacity is a question of fact essential to be proven in order to determine whether or not the child has been guilty of negligence, how can it be properly said that the court can determine the question of negligence as matter of law?
RobiNSON, Judge, concurs only in the syllabus and the result.